Case: 12-12422   Date Filed: 04/01/2013   Page: 1 of 3


                                                          [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 12-12422
                          Non-Argument Calendar
                        ________________________

                  D.C. Docket No. 2:11-cr-00068-JES-DNF-6


UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                    versus

NADIA C. RODRIGUEZ,

                                                           Defendant-Appellant.

                      ___________________________

                 Appeal from the United States District Court
                      for the Middle District of Florida
                     ____________________________

                                (April 1, 2013)


Before MARCUS, JORDAN, and KRAVITCH, Circuit Judges.

PER CURIAM:

     Nadia Rodriguez appeals following her convictions for conspiracy to possess

with the intent to distribute oxycodone, in violation of 21 U.S.C. § 846, and
              Case: 12-12422     Date Filed: 04/01/2013   Page: 2 of 3


possession with the intent to distribute oxycodone, in violation of 21 U.S.C. §

841(a)(1). Ms. Rodriguez’s sole contention in this appeal is that she received

ineffective assistance of counsel during plea negotiations, which caused her to

plead guilty pursuant to a written agreement that contained an appeal waiver when

she otherwise may not have. As the basis for her ineffective assistance claim, Ms.

Rodriguez contends her trial counsel gave her incorrect information that “induced”

her to sign the plea agreement. Specifically, she argues that counsel told her she

was subject to a statutory minimum sentence when she was not.

      While some evidence exists that could support Ms. Rodriguez’s claim, we

decline to address it. The claim is better suited for resolution on a 28 U.S.C. § 2255

motion because the record, which contains no details about what trial counsel

actually communicated to Ms. Rodriguez, is not developed enough at this stage for

us to assess his effectiveness. See, e.g., Massaro v. United States, 538 U.S. 500,

504, 123 S. Ct. 1690, 1694 (2003) (“[I]n most cases a motion brought under § 2255

is preferable to direct appeal for deciding claims of ineffective assistance.”);

United States v. Bender, 290 F.3d 1279, 1284 (11th Cir. 2002) (“We will not

generally consider claims of ineffective assistance of counsel raised on direct

appeal where the district court did not entertain the claim nor develop a factual

record.”).

      We note also that Ms. Rodriguez advances only an ineffective assistance of


                                          2
                Case: 12-12422        Date Filed: 04/01/2013       Page: 3 of 3


counsel claim in this appeal, and does not challenge her convictions or her

sentence directly. We therefore affirm her convictions and sentence, but we do so

without prejudice to Ms. Rodriguez filing a motion to vacate under § 2255. We

express no view on what effect, if any, the plea agreement’s collateral attack

waiver will have in a future § 2255 proceeding. See, e.g., Williams v. United States,

396 F.3d 1340, 1342 n.2 (11th Cir. 2005) (declining to address whether collateral

attack waiver would extend to a claim of ineffective assistance of counsel “in

entering or negotiating” a plea); Patel v. United States, 252 F. App’x 970, 975

(11th Cir. 2007) (concluding, in an unpublished opinion, that collateral attack

waiver did not bar § 2255 challenge to “validity of . . . guilty plea”). 1

       AFFIRMED.




1
  We also express no view on whether Ms. Rodriguez—who conceded in her briefs that even
with “proper counsel” she “would have pled guilty,” just “without a plea agreement”—will be
able, in a future § 2255 proceeding, to show the prejudice required under Strickland v.
Washington, 466 U.S. 668, 104 S. Ct. 2052 (1984). See, e.g., Hill v. Lockhart, 474 U.S. 52, 59,
106 S. Ct. 366, 370 (1985) (“[T]o satisfy the ‘prejudice’ requirement, the defendant must show
that there is a reasonable probability that, but for counsel’s errors, [s]he would not have pleaded
guilty and would have insisted on going to trial.”). Cf. United States v. Brown, 586 F.3d 1342,
1345 (11th Cir. 2009).

                                                3